                                                                                                                  -----   ---------------

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FfLED
                                                                                                             AUG 16 2019
                                    UNITED STATES DISTRICT                                    Co
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                               V.
        MARIO ENRIQUE AVILA-MONTES (1)
                                                                           Case Number:       3:19-CR-07108-JAH

                                                                       Victor N. Pippins
                                                                       Defendant's Attorney
REGISTRATION NO.                85325-380
•-
THE DEFENDANT:
~    admitted guilt to violation of allegation(s) No.       1, 2

D    was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nvl, Committed a federal, state or local offense
              2                   nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       August 15. 2019


                                                                       H~OHN A. HOUSTON
                                                                       UNITED STATES DISTRICT JUDGE
                                                                       I
                                                                   I
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MARIO ENRIQUE AVILA-MONTES (1)                                           Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-07108-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   4 months to run consecutive to sentence imposed in case 19CR1301-JAH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:

       Incarceration in the Western region to accommodate family visits




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at                             A.M.              on

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-07108-JAH
